On the Merits.
Dependant Suspended.
For the plaintiff, Mr. Bradley A. Eioers and Mr. Elton Watkins.
For defendant, Mr. C. T. Haas and Mr. Joseph Woerndle, in pro, per.
BROWN, J.
This is not a criminal proceeding, having for its object the punishment of Joseph Woerndle. The defendant is charged with offending against the laws of the United States, not of the State of Oregon. This is a special proceeding, summary in character, instituted for the purpose of disbarring the defendant. It is not a case wherein the attorney at law has wronged a trusting client or deceived the court. But the defendant, according to the findings, has violated a law of the United States.
Under the circumstances disclosed by the record, should we revoke Woerndle’s license as an attorney at law, a public officer of this state?
*471In October, 1914, Hans W. Boebn, a reserve officer in the German army, residing in Portland, Oregon, desired to return to his native land for the purpose of joining the army. Joseph Woerndle, a naturalized citizen of the United States and an inhabitant of Portland, Oregon, interested himself in Boehn’s behalf, and, in accordance with 'the rules prescribed by the United States government, applied to the Secretary of State of the United States for a passport for himself. On its issuance, he caused it to be sent to the City of New York, where, by agreement, it was received by Boehn; and this passport enabled Boehn, under the name of Joseph Woerndle, to pass into the boundaries of the German empire.
Following the lawful regulations relative to the application for, and issuance of, passports by the federal government, Woerndle filed his application in the form of an affidavit, which contained this material statement:
“I am about to go abroad temporarily; * * I intend to return to the United States within one year for the purpose of residing and performing the duties of citizenship therein.”
It is averred by the prosecution that the excerpt above quoted was willfully false and corrupt and was a violation of Section 125 of the federal Penal Code (U. S. Comp. Stats., § 10295) defining perjury.
This case was before the court on demurrer to the petition for disbarment herein. See State ex rel. Grievance Committee of Oregon State Bar Assn. et al. v. Woerndle, decided October 10, 1922, reported in 209 Pac. 604. The court held that the petition stated cause sufficient. Thereafter, upon reference to the judge of the Nineteenth Judicial District of the State of Oregon, the testimony was taken, and, *472among others, the following findings of fact were made:
“That at the time said Joseph Woerndle, the defendant, prepared and signed said affidavit and application for passport, and at the time of the presentation thereof to the Department of State at Washington, D. C., the said defendant Joseph Woerndle did not intend to go abroad, temporarily or otherwise, but made said application and said affidavit and presented the same to the Department of State at Washington, D. C., for the purpose of enabling Captain Hans W. Boehn to use the same and caused the issuance thereof by the Department of State and the delivery of such passport to the Waldorf-Astoria Hotel, New York City, and caused and directed the said Captain Hans W. Boehn to secure the same, and at or about the same time delivered to said Captain Hans W. Boehn certified copies of his certificate of naturalization and a United States patent for lands in the State of California issued by the United States to the said defendant, Joseph Woerndle, as a means of identification for said Captain Hans W. Boehn, with the intent and purpose that the said Captain Hans W. Boehn should use said passport to enable him to leave the United States and to join the German army. * *
“That the defendant Joseph Woerndle may have had a secondary purpose in obtaining said passport and enabling said Captain Hans W. Boehn to use the same for the purpose of leaving the United States and entering the Empire of Germany, of securing for his relatives in Germany succor and assistance during the time of the existence of war; but such purpose was submerged in the purpose, on the part of said defendant Joseph Woerndle, in securing the exit from the United States, and the entering into the German Empire, of the said Captain Hans W. Boehn for the purpose of assisting Germany in the war.
“That from the time of the beginning of the war between Germany and Austria against England, Belgium, France and Russia, the sympathies of the defendant Joseph Woerndle were with the Empire of *473Germany, and lie was imbued with a very great desire for the success of Germany in that conflict. But from and after the entry of the United States into said World War, the said defendant, Joseph Woerndle, did not perform any acts or make any statements indicating that he was in sympathy with Germany and against the United States, but his acts and conduct evidenced, to some extent, that he was in sympathy with the United States in her efforts to win said war. ’ ’
The court further found:
“That Joseph Woerndle bears a good reputation for honesty, integrity, industry and uprightness, both in and out of his profession, and is a law-abiding citizen, except as in these findings particularly specified.”
There are certain writings in the record bearing date prior to the time of the declaration of war by the United States, which show Woerndle’s exalted view of the Kaiser. In a letter to his brother bearing date May 8, 1916, he unrestrainedly glorifies the Ruler of the Imperial German Empire:
“The whole world admires the Emperor, for he is perhaps the greatest man that ever lived, the ablest soldier, diplomat and ruler, and I hope he will succeed to lift the world back upon its axle. If he can’t do it nobody else can.”
Again, in a letter addressed to Boehn:
“No matter what friend or foe may think of German militarism, and the Kaiser’s ‘Me und Gott,’ no human being has ever guided the destinies of that country like Wilhelm.”
The record contains letters written by Woerndle prior to the entry of the United States into the World War, wherein he goes to the verge in criticising the President of the United States. However, as noted in the findings of fact, the defendant, at all times since the declaration of war by the United *474States, has been loyal to America. We will make no further reference to his letters alluded to above, because the Constitution of the United States declares that we shall not abridge “the freedom of speech or of the press.”
The defendant, Joseph Woerndle, was born in Germany in the year 1880. He emigrated to the United States in 1897, was naturalized as a citizen August 23, 1904, and admitted to the Bar of this state in 1910. He married a native-born citizen of the United States and has a family consisting of three boys, none of whom speak German. In October, 1914, the time of the application for the passport hereinbefore referred to, the defendant’s father was an old man, and, according to his testimony, was wholly dependent upon him for support. Remittances made by the son to the father failed to reach their destination. Woerndle asserts that failure in his duty to his aged parent in Germany prompted him to procure the passport and turn it over to Boehn, who promised to aid the father upon his arrival in Germany. This is not a matter of defense, but may be considered in mitigation. However, the correspondence in the record, between Woerndle and Boehn, tends to show that defendant’s chief motive in procuring the passport was to permit Boehn to join the German army.
It is charged that the defendant committed perjury in applying for a second passport, which was ultimately issued to him. The government was fully advised of all the facts in the matter when the second passport was issued. The defendant, under oath, in his application, said that his former passport was lost or had been stolen. The record shows that Boehn had written the defendant that he had returned de*475fendant’s papers to him. Woerndle, failing to receive his passport from Boehn by mail in accordance with the representations made by Boehn, may have honestly believed that it was lost. Boehn’s card to Woerndle does not prove that the passport was ever mailed to the defendant, but that does not make a perjurer of Woerndle if he honestly believed that Boehn had mailed him the passport and that it had been lost. If Joseph Woerndle filed a false affidavit in his application for the second passport, the federal government knew all the circumstances before the statute of limitation for the prosecution of the crime of perjury had expired, and the federal government is willing and abundantly able to enforce its own criminal statute. However, it seems to the writer that the words, “journey not made,” were knowingly used with intent to deceive the officials of the State Department.
 An attorney may be disbarred by this court—
“Whenever it shall appear # * that his conduct has been such that if he were then applying for admission to the bar, his application should be denied.” Section 1091, Or. L.
•Under the provisions of the following section, an attorney may be removed or suspended—
“1. Upon his being convicted of any felony or of a misdemeanor involving moral turpitude # * ;
“2. For a willful disobedience or violation of the order of a court requiring him to do’or forbear an act connected with or in the course of his profession;
“3. For being guilty of any willful deceit or misconduct in his profession;
“4. For a willful violation of any of the provisions of Section 1082.” Section 1092, Or. L.
Section 1082, Or. L., consists of eight paragraphs. All but the first paragraph relate to the practice of *476the profession of the law. Paragraph 1 prescribes that it is a duty devolving upon an attorney “to support the Constitution and laws of the United States and of this state.”
It is contended that the defendant has not offended against any law relating to his employment as attorney at law, and that he has been honest and upright in the performance of all his professional duties. But, as we said through Mr. Justice McCourt in State v. Woerndle, supra, when this case was heard upon demurrer to the petition, an inherent power rests with “every court to strike the name of an attorney from its rolls who has been guilty of conduct or acts committed inside or outside of his professional employment which show him to be corrupt, dishonest or untrustworthy.”
In order to procure a passport for himself, which he intended -for the use of Boehn, the defendant filed a false affidavit. Do trustworthy lawyers make false oaths? That question must be answered in the negative. It was alleged, and found as a fact, — which is supported by the testimony,- — -that the defendant offended against a statute of the United States by willfully subscribing to an oath containing material matter which, at the time of taking such oath, he did not believe to be true. Thus, he violated his duty to support the laws of the United States as commanded by Or. L., Section 1082, paragraph 1.
The defendant asserts that this charge is stale, and, by reason thereof, should be disregarded.
We are not inhibited from taking action in this case by reason of any law limiting the time within which such a proceeding may be prosecuted. However, the writer is of opinion that, in arriving at a conclusion as to the ultimate disposition of the cause, *477the time of the commission of the offense is a matter to he taken into consideration, with the other facts in the case.
Further comment is unnecessary. There can he no successful setting up of a defense to Woemdle’s conduct in obtaining the passport issued to him and received by Boehn. He violated a law that it was his duty to uphold. His act was premeditated. The only question is: What shall the judgment be? We have said that this is not a proceeding to punish the defendant. The federal government vindicates its own laws. Nevertheless, this court owes a duty to the legal profession, the public, and itself that Woerndle’s conduct shall not go unrebuked.
Taking into consideration all the facts and circumstances, and especially his integrity as a lawyer, we do not believe that the defendant should be permanently disbarred; but we are of opinion that the interests of justice demand that he be suspended from the practice of his profession as an attorney at law for the period of six months.
It is so ordered. Dependant Suspended.
Burnett, J., not sitting.